Citation Nr: 0601604	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for 
service-connected bilateral metatarsalgia.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for 
service-connected mechanical low back strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for 
service-connected musculoligamentous strain, with mild left 
patellofemoral degenerative joint disease.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's bilateral metatarsalgia is manifested by 
bilateral foot pain, tenderness to palpation on the falls of 
the bilateral feet, full range of motion in the bilateral 
feet and ankles, no foot deformities, no callosities, x-ray 
evidence of a small left foot calcaneal spur, and no medical 
evidence of functional loss.

2.  The veteran's mechanical low back strain is manifested by 
intermittent low back pain, thoracic and lumbar spine 
spondylosis, most predominant at L2-3, moderate degenerative 
disc disease, at L3-4, mild degenerative disc disease, at L5-
S1, and hypertrophic facet disease, at L4-5 and L5-S1.

3.  The veteran's left knee musculoligamentous strain, with 
mild left patellofemoral degenerative joint disease, is 
manifested by limitation of motion without recurrent 
subluxation or instability.

4.  The veteran's service medical records do not show any 
evidence of a right knee injury, or treatment for a right 
knee disorder.

5.  The veteran has a current diagnosis of moderately severe 
degenerative joint disease of the bilateral knees.

6.  The medical evidence of record does not show that the 
veteran's right knee disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent disabling for bilateral metatarsalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for mechanical low back strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for left knee musculoligamentous strain, 
with mild left patellofemoral degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260 (2005).

4.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in April 
2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  See also VAOGCPREC 8-03, 69 Fed. Reg. 25180 
(2004)

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in April 2003 and May 2004.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Initial Evaluations

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.



Feet

Review of the veteran's service medical records showed no 
evidence of a foot disorder.  Subsequent to service, a 
private evaluation of the bilateral feet was conducted in 
March 2003.  The veteran reported that in service, he was 
chased by enemy soldiers and fell down a hill, injuring his 
feet.  He also reported that he had to march long distances, 
and haul large amounts of ammunition and other supplies.  The 
veteran asserted that as a result, he experienced chronic 
bilateral foot pain since service separation.  The veteran 
also reported previously having bilateral foot surgery.  The 
physical examination showed that the feet and ankles had full 
dorsiflexion and plantar flexion, as well as supination and 
pronation range of motion.  There was tenderness over the 
left second and fourth metatarsal heads, over the right 
second metatarsal head, and at the base of the left plantar 
fascia insertion.  The impression was trauma relating to 
World War II in the Philippines, and extensive marching, 
despite badly swollen feet, with subsequent chronic pain and 
subsequent surgeries.

During an October 2003 VA outpatient clinic visit, the 
veteran noted that subsequent to service separation, he had 
operations on both feet.  He reported that he was unable to 
walk without inserts in both shoes, and experienced pain in 
the soles of both feet, rating the pain 5/10.  Physical 
examination showed tenderness of both plantar areas of the 
feet, below the second distal metatarsal.  There was 
decreased sensation to monofilament of both anterior plantar 
surfaces of the feet, with normal sensation in the heel and 
on the top of the feet.  The diagnoses were chronic 
metatarsalgia, bilateral foot neuropathy, and degenerative 
arthritis in multiple joints.  

In May 2004, an additional VA foot examination was conducted.  
The veteran noted that he currently experienced intermittent 
pain, which he rated as 6/10 or 7/10, with weakness, 
stiffness, heat, redness, fatigability and lack of endurance.  
These symptoms occurred with walking and standing, but not at 
rest.  He reported wearing oversize shoes with inserts, and 
taking prescription painkillers which were prescribed for 
unrelated medical issues.  He reported flare-ups, during 
which the pain level was 7/10, lasting 20 to 30 minutes.  The 
veteran stated that these were caused by walking, and did not 
result in any change in range of motion, but he indicated 
that they resulted in a 40 percent functional impairment 
during the flare-ups.  Although he was retired from 
employment, the veteran stated that his condition had an 
adverse effect on his daily activities, especially walking.

The physical examination showed that the veteran could sit, 
stand, and walk, with erect posture and unimpaired gait.  
There were no specific deformities of the foot, callosities, 
or abnormal footwear patterns.  There was tenderness of the 
balls of both feet, particularly on the metatarsal heads.  
There was also full range of motion in the feet, bilaterally, 
and full range of motion in ankles, with dorsiflexion to 15 
degrees, plantar flexion to 30 degrees, eversion to 20 
degrees, and inversion to 20 degrees, equally and 
bilaterally.  The examiner noted that this was a reasonable 
range of motion for the veteran's age.  No hypercallosities 
identified.  The diagnosis was bilateral metatarsalgia, 
status post interdigital denervation.  The examiner found 
that there was pain, but no evidence of weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  The examiner concluded 
that the veteran's bilateral metatarsalgia was "at least as 
likely as not" related to his reported inservice bilateral 
foot injury.  An accompanying x-ray showed a small calcaneal 
spur of the left foot; otherwise, the bones and joints of the 
feet were unremarkable.

A May 2004 VA treatment record showed that the veteran 
reported sharp foot pain on walking.  He also reported a 
history of peripheral neuropathy and rhizotomy in his feet.  
The impression was bilateral metatarsalgia, status post 
interdigital denervation, bilateral foot neuropathy, and 
degenerative arthritis in multiple joints.

The veteran's bilateral metatarsalgia is currently evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  The Schedule provides for a 
maximum of a 10 percent evaluation for unilateral or 
bilateral metatarsalgia.  Id.  Therefore, a higher evaluation 
cannot be granted under this diagnostic code.  The Board has 
considered other diagnostic codes pertaining to the toes.  
Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2005).  However, it has not been shown that there 
is malunion or nonunion of the tarsal or metatarsal bones, so 
an evaluation under this diagnostic code is not warranted.  
Additionally, pes cavus, hammertoe, pes planus, weak foot, 
hallux valgus, and hallux rigidus, have not been 
demonstrated; thus, Diagnostic Codes 5278, 5282, 5276, 5277, 
5280, and 5281 are not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-78, 5280-82 (2005).  

Finally, Diagnostic Code 5284 applies to other foot injuries 
and assigns a 10 percent rating for moderate disability, a 20 
percent rating for moderately severe disability, and a 30 
percent rating for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  VA examination found full range 
of motion in the feet and ankles.  There was tenderness on 
the balls of both feet, but the x-rays showed only a small 
left foot calcaneal spur, and no other abnormalities of the 
bone or joints were noted.  The veteran had a normal gait and 
posture, and was able to sit, stand, and walk, without 
difficulty.  The Board finds that although the veteran 
reported that his foot pain made it more difficult for him to 
walk, overall, the evidence does not establish that the 
veteran's bilateral metatarsalgia rises to the level of a 
"moderately severe" bilateral foot disability, and thus an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5284 is not for assignment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  Accordingly, an evaluation in 
excess of 10 percent disabling for the veteran's service-
connected bilateral metatarsalgia is not warranted at any 
time subsequent to the effective date of the initial rating, 
March 21, 2003.  See 38 C.F.R. § 3.400 (2005).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 10 
percent is provided for certain manifestations of the 
service-connected bilateral foot disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, and 
although the veteran has been unemployed for some time, his 
retirement from his last position of employment was not due 
to his service-connected foot disorder, but rather that he 
had reached retirement age.  Id.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Back

A review of the veteran's service medical records showed no 
evidence of a back disorder.  Subsequent to service in April 
2003, a VA spine examination was conducted.  The veteran 
reported that he experienced low back pain several times a 
month, but otherwise, his symptoms were resolved by 
chiropractic manipulation.  He reported taking no treatment 
other than Tylenol, but noted that his occasional back pain 
sometimes interfered with regular sleep.  He stated that he 
used shoe inserts, but denied using crutches, braces, canes, 
or special shoes.  Physical examination revealed that forward 
flexion was to 95 degrees, backward flexion was to 20 
degrees, and lateral flexion was to 25 degrees, both to the 
right and to the left, with no pain or other symptoms during 
range of motion testing.  There were no postural 
abnormalities or fixed deformities, and the veteran was able 
to walk normally.  Deep tendon reflexes were 1+/4 in both 
lower extremities, and ankle jerks were present.  The 
examiner noted, during range of motion testing, that the 
veteran experienced mild pain, but no weakness, fatigability, 
or incoordination.  The diagnosis was mechanical low back 
strain.  The examiner concluded that despite the fact that 
the service medical records contained no evidence of a lower 
back injury, it appeared at least as likely as not that the 
veteran's low back was injured in service.

X-rays taken in conjunction with the April 2003 VA spine 
examination showed marginal osteophyte formation, anteriorly, 
at all levels of the lumbosacral spine, and at the lower 
thoracic spine.  Changes were most predominant at L2-L3, and 
L3-L4, where there was moderate disk space narrowing, and at 
L5-S1, where there was mild disk space narrowing.  Alignment 
was normal, with no evidence of spondylolysis or 
spondylolisthesis.  Vertebral body height was maintained 
throughout.  Bone sacroiliac joints were unremarkable.  
Surgical clips were seen in the pelvis, bilaterally.  The 
impression was thoracic and lumbar spine spondylosis.  

An additional VA spine examination was conducted in May 2004.  
The veteran stated that he experienced intermittent low back 
pain, which he rated 3/10, and for which he was taking 
Celebrex, with great relief.  He reported that his back pain 
came in episodes, each lasting approximately 2-3 days, 
occurring approximately 10 times per year.  During those 
flare-ups, he denied any change in range of motion or 
functional impairment.  He denied any associated symptoms, 
use of assistive walking devices, past back surgeries, 
steroid injections, or hospitalizations.  He noted that his 
back pain had an adverse effect on his daily activities in 
that he could not walk.  

The physical examination found that the veteran could sit, 
stand, and walk, with no impairment.  There were no 
deformities of the thoracolumbosacral spine, and the back 
musculature was fully balanced.  On range of motion testing, 
extension of the back was to 20 degrees, limited by painful 
stiffness, forward flexion was to 110 degrees, rotation to 
the right and to the left was equal, bilaterally, to 30 
degrees, and lateral rotation was to 30 degrees.  The spine 
was nontender to percussion.  There were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use.  The diagnoses were thoracic and lumbar 
spine spondylosis, most predominant at L2-3, moderate 
degenerative disc disease, at L3-4, mild degenerative disc 
disease, at L5-S1, and hypertrophic facet disease, at L4-5 
and L5-S1.

Service connection was granted for mechanical low back strain 
and a 10 percent evaluation was assigned, effective March 
2003, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The Schedule with regard to diseases and injuries 
of the spine was revised during the course of the veteran's 
appeal.  These changes became effective on September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2005).  The veteran was advised of all of 
the relevant regulations, including the amended regulations, 
in the June 2004 Statement of the Case.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent evaluation when limitation of motion was slight, a 20 
percent evaluation when moderate, and a 40 percent evaluation 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
The evidence of record shows that under the criteria for 
Diagnostic Code 5292, in effect prior to September 2003, the 
veteran's symptomatology is best encapsulated by a 10 percent 
disabling evaluation.  On examination in April 2003, range of 
motion of the lumbar spine was slight.  See 38 C.F.R. 
§ 4.71a, Plate V.  Accordingly, an evaluation in excess of 10 
percent disabling under Diagnostic Code 5292 is not 
warranted. 

In addition, the veteran's mechanical low back strain could 
also be rated under Diagnostic Code 5295 for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
This diagnostic code provided for a 20 percent evaluation was 
for application when there was muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.  However, the criteria for a 20 percent 
evaluation have not been satisfied, as it has not been shown 
that the veteran experiences muscle spasm on forward bending, 
or unilateral loss of lateral spine motion in a standing 
position.  Accordingly, an evaluation in excess of 10 percent 
disabling is not for assignment under Diagnostic Code 5295. 

The Board has also considered other Diagnostic Codes relating 
to the spine, in effect prior to September 26, 2003.  
Diagnostic Codes 5285, 5289, and 5294, for residuals of a 
vertebra fracture, anklyosis of the lumbar spine, and 
sacroiliac injury and weakness, respectively, are not 
applicable in this case because the medical evidence of 
record does not show that veteran's injury resulted in these 
disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5294, 5295 (2003).

Further, the April 2003 VA examination report noted that 
there were only mild findings of pain, with no weakness, 
excess fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Additionally, the Schedule for intervertebral disc syndrome 
was revised effective September 2002.  This criteria 
evaluates either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Because there is evidence 
that the veteran has thoracic and lumbar spine spondylosis, 
degenerative disc disease, and hypertrophic facet disease, 
the Board has considered whether the veteran's service-
connected mechanical low back strain would warrant an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5293, for intervertebral disc syndrome.  

To that end, a 10 percent disabling evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks during the last 12 months; a 20 percent disabling 
evaluation, at least two weeks, but less than four weeks, 
during the past 12 months; a 40 percent disabling evaluation, 
at least four weeks, but less than six weeks, during the past 
12 months; and a 60 percent disabling evaluation, at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).  An "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician, and treatment by a physician.  Id 
at Note 1.  Separate evaluations may be for application with 
respect to chronic orthopedic and neurologic manifestations, 
by which is meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id at Note 2.

There is no evidence that the veteran has experienced 
"incapacitating episodes" lasting at least six weeks during 
any 12 month period at issue.  Although the veteran reported 
that he experienced flare-ups approximately 10 times per 
year, lasting 2 or 3 days each, there is no documentation in 
the evidence of record that the veteran was either treated 
by, or prescribed bed rest by, a physician during these 
flare-ups.  As such, these flare-ups do not rise to the level 
of "incapacitating episodes" as described in the criteria 
for Diagnostic Code 5293 stated above.  Additionally, 
neurological manifestations due to the veteran's 
service-connected back disorder have not been shown by the 
medical evidence.  Accordingly, an evaluation greater than 10 
percent disabling under Diagnostic Code 5293 is not 
warranted.  

The revised criteria for rating diseases and injuries of the 
spine in the Schedule, effective September 26, 2003, include 
Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71, Diagnostic 
Codes 5235-5243 (2005).  The evaluations are intended to be 
made whether or not symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease have been shown.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, when the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or, when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, when 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine is 15 degrees or less; or, when favorable 
ankylosis of the entire cervical spine is shown.  Id.  A 40 
percent evaluation is assigned when there is unfavorable 
ankylosis of the entire cervical spine; or, when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
when favorable ankylosis of the entire thoracolumbar spine is 
shown.  Id.  A 50 percent disabling evaluation is assigned 
when unfavorable ankylosis of the entire thoracolumbar spine 
is shown.  Finally, a 100 percent disabling evaluation is 
assigned when unfavorable ankylosis of the entire spine is 
shown.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id at Note (2); see also 38 C.F.R. § 4.71a, 
Plate V.

During the VA examination in May 2004, backward extension was 
to 20 degrees; forward flexion, rotation, and lateral 
flexion, were all considered to be normal.  Accordingly, the 
May 2004 examination results show that the veteran's combined 
range of motion of the thoracolumbar spine was 230 degrees.  
This meets the criteria for a 10 percent disabling evaluation 
under the most recent criteria, but no more, as the combined 
range of motion is less than 235 but more than 120 degrees.  
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243.  

An evaluation in excess of 10 percent disabling is not 
warranted, because it has not been shown that there is 
forward flexion of the thoracolumbar spine of 60 degrees or 
less, or combined range of motion of 120 degrees or less, or 
evidence of severe muscle spasm or guarding.  Further, the 
May 2004 examination report noted that there were no 
objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. at 202.

As noted above, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 
3.321(b)(1).  Although the veteran has consistently reported 
low back pain, and there is evidence of degenerative disc 
disease of the lumbar spine, the veteran has never sought 
surgery, nor otherwise been hospitalized for his mechanical 
low back strain.  Further, the veteran's retirement from his 
last position of employment was not due to his service-
connected back disorder, but rather that he had reached 
retirement age.  The Board accordingly finds that the 
disability picture for the veteran's mechanical low back 
strain is not unusual or exceptional, and does not render 
impractical the application of the regular schedular 
standards.  Accordingly, the RO's failure to consider or to 
document its consideration of this 38 C.F.R. § 3.321(b)(1) 
was not prejudicial to the veteran.

Accordingly, an evaluation in excess of 10 percent disabling 
for the veteran's service-connected mechanical low back 
strain is not warranted at any time subsequent to the 
effective date of the 10 percent evaluation, March 21, 2003.  
See 38 C.F.R. § 3.400.

As the preponderance of the evidence is against this issue, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Review of the veteran's service medical records showed no 
evidence of a knee disorder.  Subsequent to service, in April 
2003, a VA joints examination was conducted.  The veteran 
reported daily left knee pain, which was relieved by 
Celebrex.  He noted that he used shoe inserts, but that 
flare-ups did not occur, because his pain was constant.  He 
reported having had left knee surgery subsequent to service 
discharge, but the examiner could find no documentation of 
the surgery in the claims file or a surgical scar on the left 
knee.  Physical examination showed flexion of the left knee 
from 5 degrees to 130 degrees; the examiner noted that the 
veteran could not completely extend his knee.  The Lachman's 
and McMurray's tests were both negative.  No ligamentous 
laxity was noted.  The diagnosis was musculoligamentous 
strain in the left knee.  The examiner noted that during 
range of motion testing, there was mild pain and mild 
weakness, but no fatiguability or incoordination.  An x-ray 
taken showed moderate to severe medial compartment 
degenerative joint disease, bilaterally, with loss of joint 
space.  No osteophyte formation was seen.  There was mild 
medial subluxation of the femur, in relation to the tibia, 
bilaterally.  There was minimal patellofemoral degenerative 
joint disease with osteophyte formation on the left.  There 
was no joint effusion, and mineralization was normal.  The 
impressions were moderate to severe medial compartment 
degenerative joint disease, bilaterally, and mild left 
patellofemoral degenerative joint disease.

In May 2004, an additional VA joints examination was 
conducted.  The veteran reported intermittent knee pain, 
rated at 5/10, with weakness, swelling, heat, redness, giving 
way, and fatigability.  He stated that he had undergone an 
open debridement procedure in the left knee in the mid-1950s, 
which provided relief and improvement of his symptoms; 
however, the examiner could not find any surgical scar.  He 
noted that he currently experienced flare-ups in his left 
knee.  He denied using a cane, crutches, braces, or 
corrective shoes.  His posture was normal, and his gait was 
unimpaired.  Physical examination showed extension to 0 
degrees, and flexion to 110 degrees.  Anterior cruciate 
ligaments, medial collateral ligaments, and lateral 
collateral ligaments were intact.  Lachman's, McMurray's, and 
patellar inhibition tests were all negative.  There was no 
redness, effusion, or local warmth.  There were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use.  The diagnoses were moderately severe 
degenerative joint disease in the medial compartment, 
bilaterally, and left patellofemoral degenerative joint 
disease, with osteophytosis.

The veteran's left knee disability is evaluated as 10 percent 
disabling, effective March 2003, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  The hyphenated 
code used for rating the veteran's disability was intended to 
show that the veteran's disability included both traumatic 
arthritis, Diagnostic Code 5010, and limitation of flexion of 
the leg, under Diagnostic Code 5260.  The specific order of 
diagnostic codes indicates limitation of flexion of the knee 
was caused by traumatic arthritis.  38 C.F.R. § 4.27 (2005).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion of the leg is limited to 60 
degrees.  Evaluations of 10, 20, and 30 percent disabling are 
assigned when flexion of the leg is limited to 45 degrees, 30 
degrees, and 15 degrees, respectively.  Id.  Under Diagnostic 
Code 5261, when extension of the leg is limited to 5 degrees, 
a noncompensable evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  Evaluations of 10, 20, 30, 40, 
and 50 percent disabling are assigned when extension of the 
leg is limited to 10, 15, 20, 30, and 45 degrees, 
respectively.  Id.  The normal range of motion of the leg is 
from 140 degrees flexion to 0 degrees extension.  38 C.F.R. 
§ 4.71, Plate II (2005).

On VA examination in April 2003, flexion of the left leg was 
to 130 degrees, and extension was to 5 degrees.  On VA 
examination in May 2004, flexion of the left leg was to 110 
degrees, and extension was full to 0 degrees.  Accordingly, 
although limitation of flexion has been shown, the degree to 
which the motion of the knee is limited does not warrant a 
compensable evaluation under Diagnostic Codes 5260 and 5261.  
Further, the Board has considered other diagnostic codes 
pertaining to the knee and leg.  However, recurrent 
subluxation, lateral instability, ankylosis, impairment of 
the tibia and fibula, genu recurvatum, and removal or 
dislocation of the semilunar cartilage, have not been shown.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-59, 5262-63 
(2005).  

The May 2004 examination report noted no objective findings 
of pain, weakness, excess fatigue, incoordination, lack of 
endurance, or loss of range of motion with repetitive use.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
202.  Although the veteran reported left knee pain, the 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Nevertheless, 
the evidence of record indicates evidence of moderately 
severe degenerative joint disease, as shown on x-ray in April 
2003.  As the limitation of motion of the left knee is 
noncompensable under the appropriate Diagnostic Codes, an 
evaluation of 10 percent disabling is for application under 
the provisions of Diagnostic Code 5003.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

Finally, the Board has also considered the issue of whether 
the veteran's service-connected left knee disorder presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b).  In this case, the schedular evaluations 
in this case are not inadequate as an evaluation in excess of 
the currently assigned rating is provided for certain 
manifestations of the service-connected left knee disorder.  
However, the medical evidence reflects that those 
manifestations are not present in this case.  In this regard, 
the evidence does not show that it requires frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met and the RO's failure to 
consider or to document its consideration of this 38 C.F.R. 
§ 3.321(b)(1) was not prejudicial to the veteran.  

Accordingly, an initial rating in excess of 10 percent 
disabling for left knee musculoligamentous strain, with mild 
left knee patellofemoral degenerative joint disease, is not 
warranted at any time subsequent to the effective date of the 
initial assignment, March 21, 2003.  See 38 C.F.R. § 3.400.  

Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records show no 
injury of, or any other treatment for, the right knee.  
Subsequent to service, a private physical examination was 
conducted in March 2003.  The left knee, when compared to the 
right, lacked about 5 degrees of extension, and had 
hypertrophic changes that were not evident in the right knee.  
Stability of the knee was intact bilaterally as was the range 
of motion, but the veteran needed to "pull" the left lower 
leg harder to maintain maximum flexion.  There was mild 
crepitus in the left knee, but not in the right.  

In April 2003, a VA joints examination was conducted.  The 
veteran specifically stated that the right knee was never 
injured, and he did not report any right knee symptoms.  A 
physical examination of the right knee was not conducted.  An 
x-ray taken showed moderate to severe medial compartment 
degenerative joint disease, bilaterally, with loss of joint 
space.  No osteophyte formation was seen.  There was mild 
medial subluxation of the femur in relation to the tibia, 
bilaterally.  There was no joint effusion, and mineralization 
was normal.  The impression was moderate to severe medial 
compartment degenerative joint disease, bilaterally.

In May 2004, an additional VA joints examination was 
conducted.  The veteran reported intermittent knee pain, 
rated 5/10, with weakness, swelling, heat, redness, giving 
way, and fatigability.  He experienced flare-ups in his left 
knee only.  He denied using a cane, crutches, braces, or 
corrective shoes.  His posture was normal, and his gait was 
unimpaired.  Physical examination showed extension to 0 
degrees, and flexion to 110 degrees.  Anterior cruciate 
ligaments, medial collateral ligaments, and lateral 
collateral ligaments were intact.  Lachman's, McMurray's, and 
patellar inhibition tests were all negative.  There was no 
redness, effusion, or local warmth.  There were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use.  The diagnosis was moderately severe 
degenerative joint disease in the medial compartment.

There is no evidence that the veteran's current right knee 
disorder is related to service.  The service medical records 
show no evidence of an inservice right knee injury.  Further, 
the veteran reported in April 2003 that the right knee was 
never injured in service.  Although moderately severe 
degenerative joint disease of the right knee has been 
diagnosed, the medical evidence of record does not relate the 
veteran's right knee disorder to service.  Accordingly, 
service connection for a right knee disorder is not 
warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent disabling for 
service-connected bilateral metatarsalgia is denied.

An initial evaluation in excess of 10 percent disabling for 
service-connected mechanical low back strain is denied.

An initial evaluation in excess of 10 percent disabling for 
service-connected left knee musculoligamentous strain, with 
mild left knee patellofemoral degenerative joint disease, is 
denied.

Service connection for a right knee disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


